Citation Nr: 9931037	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-10 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left shoulder disability claimed to be due to or aggravated 
by hospitalization, medical treatment, and surgery provided 
by the Department of Veterans Affairs. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1970 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1998 by the 
Department of Veterans Affairs (VA), Indianapolis, Indiana, 
Regional Office (RO).

REMAND

The record shows that the veteran was advised by letter in 
April 1999 that his case was being transferred to the Board 
and that he had 90 days in which to submit any additional 
evidence concerning the appeal.  Later in April 1999, the 
veteran submitted (through his Congressman) additional items 
of evidence which were not previously considered by the RO 
and which were not of record when the RO issued the most 
recent supplemental statement of the case in November 1998.  

The Board notes that this evidence was submitted and received 
within the 90 day time period for submission of new evidence 
as outlined in 38 C.F.R. § 20.1304 (1999).  The evidence is 
pertinent to the issue on appeal as it consists of VA medical 
treatment records pertaining to the left shoulder disorder.  
Although some of the records are duplicate copies of 
previously considered evidence, many of the records are not 
duplicates.  Accordingly, the Board accepts the evidence for 
consideration in connection with the veteran's appeal.

Having accepted the additional items of evidence, the Board 
observes that there is no waiver of RO consideration of this 
new evidence as required under 38 C.F.R. § 20.1304(c) (1999).  
On the contrary, in an informal hearing presentation dated in 
May 1999, the veteran's representative stated that the case 
should be remanded to allow the RO an opportunity to consider 
the additional evidence.

In light of the foregoing circumstances, to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should again review the 
record, including all evidence which has 
been received since the most recent 
supplemental statement of the case was 
issued in November 1998, and determine 
whether the veteran's claim may be 
granted.  

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


